Case: 19-1507   Document: 40 Page:
           Case 1:16-cv-11985-IT     1  Date
                                 Document    Filed:04/29/20
                                          71 Filed  04/29/2020
                                                             PageEntry
                                                                  1 of 1ID: 6335341




                United States Court of Appeals
                                For the First Circuit
                               ____________________________
 No. 19-1507

     AMERICAN ACADEMY OF PEDIATRICS; MASSACHUSETTS CHAPTER OF
  AMERICAN ACADEMY OF PEDIATRICS, INC.; AMERICAN CANCER SOCIETY, INC.;
   AMERICAN CANCER SOCIETY CANCER ACTION NETWORK, INC.; AMERICAN
   HEART ASSOCIATION, INC.; AMERICAN LUNG ASSOCIATION; CAMPAIGN FOR
  TOBACCO-FREE KIDS; TRUTH INITIATIVE FOUNDATION, d/b/a Truth Initiative; DR.
        TED KREMER; DR. JONATHAN WINICKOFF; DR. LYNDA YOUNG,

                                      Plaintiffs - Appellees,

                                                v.

                   UNITED STATES FOOD & DRUG ADMINISTRATION,

                                    Defendant - Appellant.
                               ____________________________

                                          JUDGMENT

                                     Entered: April 29, 2020
                                  Pursuant to 1st Cir. R. 27.0(d)

        Upon consideration of appellant's unopposed motion, it is hereby ordered that this appeal
 be voluntarily dismissed pursuant to Fed. R. App. P. 42(b).

        Mandate to issue forthwith.

                                             By the Court:

                                             Maria R. Hamilton, Clerk


 cc:
 Mark B. Stern
 Donald Campbell Lockhart
 Alisa Beth Klein
 Jennifer Utrecht
 Daniel Kadane Crane-Hirsch
 Scott P. Lewis
